DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-24 are currently pending with claims 18-24 standing as withdrawn.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 details in lines 5-6 that the PCD cladding coats and hermetically seals the contact pad and the fiber core. Then in lines 8-9 the claim says there is a portion that is not hermetically sealed. If this is the case then the first limitation cannot be true because the core and pad are now no longer hermetically sealed. The phrasing should be reworded to mirror the language in claim 16, which mentions the “except” portion all in the same limitation. If this is an intermediate method step within an apparatus type claim, clarification is required. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 8-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Varney et al. “All-diamond Micro-electrode Arrays for Neural Recordings and Diamond Electrochemistry” (hereinafter Varney) in view of Tabada et al. US Publication 2013/0345780 (hereinafter Tabada).
Regarding claim 1, Varney discloses an electrode (Figure 1) comprising: a contact pad comprising boron-doped polycrystalline diamond (Figures 1 and 4c, see page 1117 para 2); a fiber core comprising BDD extending longitudinally from the contact pad from a first end that is in direct contact with the contact pad to an opposing second end (Figures 1 and 4c, see page 1117 at para 2); and a polycrystalline diamond (PCD) cladding that coats the contact pad and the fiber core (Figure 1 and 4i, see page 1117 para 3), wherein a first portion of the contact pad and a second portion of the fiber core at or near the second end of the fiber core are not coated (Figure 1 and 4) and hermetically sealed by the PCD cladding (where there are no exposed portions the PCD cladding hermetically seal the interior fiber core portion), and wherein the fiber core and the PCD cladding collectively define a longitudinal shank having a width of greater than or equal to about 0.45 um and less than or equal to about 45 um (6 microns is mentioned on page 1117 para 3) and a height of greater than or equal to about 0.45 um to less than or equal to about 30 um (10 microns is shown in Figure 1).
Varney is silent on the location of the exposed portions. Tabada teaches a neural electrode array that includes exposed portions of the core (Figure 28 elements 63 in combination to the exposed portions near the second end labeled as 61, however in [0052] is actually 62) and contact pads on a first end (62 in both Figure 28 and [0052]) while the insulator coats and hermetically seals the core and contact pads (66 which is silicone as per [0052]). It would have been obvious to the skilled artisan before the effective filing date to rearrange the exposed portions of the pads and core as taught by Tabada with the device and materials of Varney as an obvious matter of design choice given it does not impact the functionality of neural sensing or stimulating (see In re Kuhle, 526 F.2d 553, 188 USPQ 7). 
Regarding claim 2, Varney discloses that the fiber core has a rectangular or square cross-sectional geometry (Figure 1 which shows a square cross section, see also page 1117 para 3).
Regarding claim 3, Varney does not explicitly disclose that the second end of the fiber is blunt nor sharp, though based on the figures they appear to terminate in a circular shape heavily suggesting to the skilled artisan that they are in fact blunt in nature given the shaping. Tabada however clearly shows the shaping of the core which is circular (Figure 28 at elements 61 though again in the text they are described as elements 62), these are also located at the second end (where “end” has no clear definition of the space along the device, see Figure 28). It would have been obvious to the skilled artisan before the effective filing date to utilize the blunt core as taught by Tabada with the device of Varney as predictable results would have ensued (prevention of the exposed core from further penetrating into tissue).
Regarding claim 4, Varney discloses that the fiber core is not coated at the second end (rendered obvious above via Tabada, see also Figure 28) and has a width of greater than or equal to about 0.1 um to less than or equal to about 25 um (Figure 1 which shows varying exposed widths ranging from 4 to 140 microns) and a height of greater than or equal to about 0.25 um to less than or equal to about 10 um (given the total thickness of the probe is 6microns the core would be 1-2 microns since the film is four microns, see page 1117 para 3).
Regarding claim 8, Varney discloses that the PCD cladding has a thickness of greater than or equal to about 0.1 um to less than or equal to about 10 um (1 micron is mentioned at page 1117 para 3, where the total probe thickness is less than 6 microns).
Regarding claim 9, Varney discloses that the PCD cladding is substantially free of pinholes (Figures 1 and 4 which shows a substantially free surface). Tabada additionally shows this in Figure 28 at element 66 (material choice is different).
Regarding claim 10, Varney discloses that the BDD fiber core has a length of greater than or equal to about 0.5 mm to less than or equal to about 20 mm (Figure 1 which shows a scale of approximately 5mm).
Regarding claim 11, Varney discloses that the BDD fiber core coated with PCD has a diameter that is smaller than the size of a neuron (a neuron roughly is 100 microns in width and as such is smaller than a neuron at 6microns at per page 1117 para 3).
Regarding claim 16, Varney as modified by Tabada discloses the electrode as claimed (see further details for the structure under rejected claim 1, see also Varney at Figure 1 and Tabada at Figure 28), wherein the second end of the PCD-cladded BDD fiber core is configured to be inserted between neurons in a brain or within a single neuron in a brain (Figure 1 for the sizing where the average neuron is anywhere from 4-100 microns, as well as page 1118 para 1 which mentions monitoring a single neuron). It would have been obvious to the skilled artisan before the effective filing date to rearrange the exposed portions of the pads and core as taught by Tabada with the device and materials of Varney as an obvious matter of design choice given it does not impact the functionality of sensing or stimulating neural tissue (see In re Kuhle, 526 F.2d 553, 188 USPQ 7).
Regarding claim 17, Varney discloses that the electrode is an electrode comprising one individual electrode (Figure 1).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Varney in view of Tabada, and in further view of Nimer et al US Publication 2009/0248113 (hereinafter Nimer).
Regarding claims 5-7, Varney as modified by Tabada are silent on the pointed second end of the fiber core. Nimer teaches an implantable neural electrode that includes a second end of a core that is pointed (Figure 1a), and where the second portion at or near the pointed second end of the fiber core that is not coated and hermetically sealed by the PCD cladding is a longitudinal surface at or near the pointed second end of the fiber core (element 19 denotes exposed core at 12/16 as per Figure 1a), such that the BDD fiber core is exposed at the longitudinal surface at or near the pointed second end of the fiber core (Figure 1a with core 12 which includes elements 16, 18 which are coated by an insulator of parylene/polyimide both of which are impermeable to fluids which is exposed at the tip represented by element 19), and includes an exposed surface area of greater than or equal to about 1 um2 to less than or equal to about 400 um2 ([0119] which details an area of 8-2000 square microns). It would have been obvious to the skilled artisan before the effective filing date to utilize a pointed shape for the core as taught by Nimer with the device of Varney as predictable results would have ensued (allowing additional penetration into tissue as is known in the art). Sharp versus blunt ends have known advantages and disadvantages that the skilled artisan before the effective filing date would have been aware of, and either could have been utilized as desired. 
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Varney in view of Tabada, and in further view of Aarts et al. US Publication 2009/0325424 (hereinafter Aarts).
Regarding claims 12-15, Varney as modified by Tabada discloses a fiber comb comprising an electrode according to claim 1 (as mentioned above, see contents of rejected claim 1 above), where the BDD fiber core of each of the at least two electrodes individually has a length of greater than or equal to about 0.5 mm to less than or equal to about 20 mm (5mm is shown in Figure 1) as well as 1mm to 10mm (same 5mm of Figure 1), but is silent on the at least two electrodes in a line (three dimensional pattern).
Aarts teaches a neural device that includes at least three electrodes that are arranged in a line and a three dimensional pattern (Figure 1 and [0118]-[0120], [140]-[0147]), and the at least three electrodes are electrically coupled to a ribbon cable ([0185] which details such a cable) and extend from, and are electrically coupled to, a circuit substrate (base 1 see also [0185]). It would have been obvious to the skilled artisan before the effective filing date to utilize the duplicated electrode as taught by Aarts with the device of Varney and Tabada in order to allow for a three dimensional shape that affords additional sensing or stimulation (also commonly known as a Michigan array). 


Election/Restriction
Applicant's election with traverse of the restriction in the reply filed on 05/04/2022 is acknowledged (see below). For clarity, and with respect to the Applicant’s arguments the above rejection Varney as modified by Tabada shows the special technical feature was in fact known in the art before the effective filing date. Below is an adjustment of the prior restriction where the election of the same group with traverse is acknowledged. 
The Applicant is reminded that should claim 1 be found to be allowable, and the methods claims are amended to reflect any possible allowable subject matter found in the elected apparatus claims, the methods claims would be rejoined. 
REQUIREMENT FOR UNITY OF INVENTION
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-17, drawn to an electrode.
Group II, claim(s) 18-24, drawn to a method of producing an electrode.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions of Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of an electrode comprising a fiber core, a PCD cladding hermetically sealing the fiber expect in the areas to be exposed, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Varney as modified by Tabada (see contents of rejected claim 1 above) which details the contact pads, the fiber core, the locations of each, and where the exposed portions along the PCD cladding is in detail. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794